     Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 1 of 10 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

     DANIEL HETZEL AND EDNA                            §
     HETZEL,                                           §
          Plaintiffs,                                  §
                                                       §
     v.                                                §   CIVIL ACTION NO. _________________
                                                       §
     AMERICAN BANKERS INSURANCE                        §
     COMPANY OF FLORIDA,                               §
         Defendant.                                    §


                             PLAINTIFFS’ ORIGINAL COMPLAINT

           Plaintiffs, DANIEL HETZEL AND EDNA HETZEL (“Hetzel” or “Plaintiffs”) by and

 through their attorneys, Merlin Law Group, P.A., brings this complaint against American

 Bankers Insurance Company of Florida (collectively referenced herein as “American Bankers”

 or “Defendant”) for breach of the flood insurance contract issued by American Bankers pursuant

 to the National Flood Insurance Program (“NFIP”). Plaintiffs allege the following upon information

 and belief:


                                               PARTIES

1.        Plaintiffs, Daniel Hetzel and Edna Hetzel, are individuals who reside and are domiciled in

Texas in this judicial district. Plaintiffs’ property, located at the address below, (the “Property”)

was insured by American Bankers against flood damages:

 Daniel Hetzel and         5820 Woodway         Beaumont TX 77707 Policy No. #AB00004436
 Edna Hetzel               Drive




                                                   1
     Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 2 of 10 PageID #: 2




2.       As a subsidiary of the parent organization Assurant, American Bankers Insurance Group,

Inc. is doing business in Texas with its principal place of business located in Miami, Florida.

American Bankers is a “Write Your Own” (“WYO”) insurance company participating in the

National Flood Insurance Program (“NFIP”) pursuant to the National Flood Insurance Act (“NFIA”

or “the Act”), as amended 42 U.S.C. § 4001. Pursuant to 44 C.F.R. Section 62.23(d) and (i)(6),

American Bankers was and is responsible for arranging the adjustment, settlement, payment and

defense of all claims arising under the Plaintiffs’ flood insurance policy (“Policy”).

                                          JURISDICTION

3.       This action arises as a result of Defendant’s denial and/or underpayment Plaintiffs’ flood

insurance claim governed by the flood insurance Policy that Defendant issued to Plaintiffs in its

capacity as a WYO company under the National Flood Insurance Act (“NFIA” or “the Act”),

federal regulations and common law, and the flood insurance Policy. The Policy covered losses to

Plaintiffs’ property (“Property”) and personal property (“Contents”) located in this judicial district.

4.       Federal courts have exclusive jurisdiction pursuant to 42 U.S.C. § 4072 over all disputed

claims under an NFIP Policy issued pursuant to the Act, without regard to the amount in

controversy, or whether brought against the government or a WYO company.

5.       This Court has original, exclusive jurisdiction to hear this action pursuant 42 U.S.C. § 4072

because the insured Property is located in this judicial district.

6.       This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

requires the application of federal statutes and regulations and involves substantial questions of

federal law.




                                                   2
     Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 3 of 10 PageID #: 3



                                              VENUE

7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 and 42 U.S.C. § 4072

because it is where Plaintiff’s Property is located and where a substantial part of the events at

issue took place.

                                  FACTUAL ALLEGATIONS


8.       Plaintiffs, Daniel Hetzel and Edna Hetzel, have owned and lived in their home at 5820

Woodway Drive, Beaumont, in Jefferson County, Texas for many years. The Hetzel’s single-

story home was well maintained and nicely furnished.

9.       Defendant American Bankers (“Defendant” or “American Bankers”) sold and issued a

Standard Flood Insurance Policy to Plaintiffs covering Plaintiffs’ home for up to $250,000.00 and

their personal property (“Contents”) for up to $100,000.00 in coverage.

10.      On or about August 27, 2017, Hurricane Harvey (the “Storm”) made landfall in Texas,

causing widespread devastation and severely damaging homes and businesses throughout the

Texas Gulf Coast area, from Corpus Christi all the way up and along the coast reaching Beaumont,

Texas. Hurricane Harvey caused unprecedented levels of rainfall, which led to severe flooding that

overwhelmed the Beaumont community. Plaintiffs Daniel Hetzel and Edna Hetzel’s home and

contents were destroyed by flood waters.

11.      On or about August 27, 2017, Plaintiffs’ Property was inundated by contaminated black

flood waters, which flowed throughout the exterior & interior of their home and remained for days

ultimately causing severe damage to their Property and Contents. The flood waters severely

damaged and/or destroyed Plaintiffs’ flooring, walls, insulation, sheetrock, framing, doors,

cabinets, exterior, and fixtures throughout the home, and their valued Contents, including but not

limited to furniture, chairs, kitchen appliances and utensils, and closets full of clothes, shoes,


                                                  3
  Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 4 of 10 PageID #: 4



towels and bed sheets were lost.

12.    All property, both personal property and real property, that suffered a direct-physical loss

and was damaged by the contaminated flood waters must be fully repaired and/or replaced to a

pre-flood condition.

13.    Plaintiffs submitted a claim to their flood insurer, American Bankers, for flood damage to

their Property and Contents. Plaintiffs duly performed and fully complied with all conditions of

the Policy. American Bankers retained Pilot Flood Management (“Pilot”) as the adjusting

company to handle the adjustment of Plaintiffs’ claim, and Todd McDonnell (“McDonnell”) as

the adjuster entrusted to accurately adjust Plaintiff’s claim and properly assess the flood damages.

On or about September 8, 2017, McDonnell inspected the Property and observed the extensive

flood damage throughout Plaintiffs’ Property and to their Contents. However, McDonnell failed

to apply and incorporate local Beaumont prices for the damage repairs. Further, McDonnell’s

estimate grossly undervalued flood damaged items, and failed to include an adequate scope, as

well as sufficient damage repair/replacement amounts. American Bankers’ assigned and retained

personnel failed to accurately estimate the cost to repair and/or replace the flood damages to

Plaintiffs’ Property and Contents.

14.    Further, American Bankers retained Keystone Experts and Engineers (“Keystone”) to

evaluate and report on the structural and foundation damages caused by the flood at Plaintiffs

Property. It was Keystone’s job to determine if the foundation and/or cracks in the brick veneer,

and structural damages otherwise were due to the Harvey flood event. Keystone conducted a sub-

standard and outcome-oriented investigation of Plaintiffs’ Property, and erroneously concluded

that the cracks in the foundation, drywall, and brick veneer, were the result of differential

settlement and not the result of hydraulic forces associated with Harvey. Keystone purportedly



                                                 4
  Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 5 of 10 PageID #: 5



assigned a licensed engineer to inspect and evaluate Plaintiffs’ Property. However, it is largely

unclear who from Keystone actually inspected Plaintiffs’ Property, if the inspector was in fact a

licensed engineer, and what conclusions were reached by the inspecting person(s).

15.    Nonetheless, American Bankers relied on Keystone’s insufficient evaluation and/or report,

and denied portions of Plaintiffs’ claim and damage based upon the same.

16.    Ultimately, rather than recommending a proper and sufficient payment under the terms of

the Policy, FEMA, and the law otherwise, American Bankers and its personnel severely

undervalued, underestimated, and underpaid Plaintiffs’ flood claim.

17.    American Bankers failed to properly ensure that their assigned and retained personnel,

were adequately trained in evaluating and scoping flood damages. American Bankers failed to

sufficiently oversee Pilot’s, McDonnell’s, Keystone’s and Keystone’s personnell’s work and

adjustment of the claim. This is evident in light of the fact that American Bankers reviewed the

photographs showing the severity of flood, and nonetheless approved McDonnell’s subpar

estimate, knowing that it failed to adequately scope and value the damages.

18.    American Bankers is ultimately responsible for the adjustment and assessment of

Plaintiffs’ flood claim. American Bankers accepted and adopted McDonnell’s and Keystone’s

inadequate assessment of Plaintiffs’ flood damage claim even though it omitted extensive covered

items and undervalued those that were included.

19.    Further, American Bankers failed to exercise any oversight of Plaintiffs’ claim. American

Bankers failed to review the work of its assigned adjuster, as is evident by American Bankers’

carte blanche approval of the deficient estimate without its own detailed investigation of same.

Ultimately, American Bankers and its retained personnel chose not to comply with the provisions

and requirements of the Policy and NFIP’s/FEMA’s policies, rules, regulations, and guidelines,


                                                  5
  Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 6 of 10 PageID #: 6



which resulted in Plaintiffs’ being severely underpaid on their flood claim and damages.

20.    Plaintiffs disagreed with American Bankers assessment and undervaluation of the damages

to their Property and Contents. Specifically, Plaintiffs objected to American Bankers estimate and

payment for reasons including: that American Bankers estimate and payment did not include or

detail the full scope of covered flood damages and necessary repairs; American Bankers failed to

adequately pay for the Contents damages; damages and items were undervalued, omitted, or

missing from American Bankers’ estimate; and American Bankers adopted Pilot’s/McDonnell’s

estimate and Keystone’s report, both of which were incomplete, and under-valued and under

scoped Plaintiffs’ damages.

21.    As such, Plaintiffs made several attempts to obtain a proper assessment and evaluation of

their claim and flood damages, Plaintiffs submitted to American Bankers their sworn proof of loss

with documents and photographs in support of the claim, damages, and amounts owed by

American Bankers under the Policy.

22.    None of that additional information has been addressed or accounted for by American

Bankers in the form of any significant additional payments to Plaintiffs. Rather, American Bankers

has continued to ignore Plaintiffs. American Bankers denied Plaintiffs’ Proof of Loss amount

alleging that the damages represented in the proof of loss had not been substantiated despite the

fact that Plaintiffs had provided receipts, photographs showing the condition of the Property, and

an additional detailed supplement estimate for necessary and required damage repairs to the

Property.

23.    Thereafter, Plaintiffs received a letter from American Bankers stating that Plaintiffs’ sworn

proof of loss was denied.

24.    Plaintiffs suffered losses a direct physical loss by and from the flood waters fiercely


                                                 6
  Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 7 of 10 PageID #: 7



penetrating and destroying their Property and Contents, and they have incurred and/or will incur

significant expenses to repair and replace their flood-damaged Property and Contents.

                     Defendant American Bankers’ Duties & Obligations

25.     As stated above, the Federal Emergency Management Agency (“FEMA”) and/or the

National Flood Insurance Program (“NFIP”) (collectively referred to as “FEMA/NFIP”) enter into

arrangements (the “Arrangement”) with private insurance companies, also known as Write Your

Own (WYO) Companies such as Defendant American Bankers to administer FEMA/NFIP flood

insurance policies and adjust and pay claims accordingly as required. See Exhibit A, pp. 3—4. Art.

II.F.

26.     As part of the WYO Companies Arrangement with the FEMA/NFIP, the WYO Companies,

like American Bankers agree to adjust claims in accordance with their company claims handling

standards and practices, as well as “with written standards, procedures, and guidance issued by

FEMA or FIA relating to the NFIP and applicable Company.” Id., p. 4, Art. G.1; see also, 44 C.F.R.

Section 62.23(i). Further, the WYO Company’s claims department should verify “the correctness

of the coverage interpretations and reasonableness of the payments recommended by the adjusters”

by using its own “normal catastrophe claims procedures…[as] implemented in the event of a claim

catastrophe situation.” Id.

27.     The WYO Companies and their agents get reimbursed from federal Treasury funds upon

presentment of a simple invoice for services related to their handling of a flood insurance claim.

Homeowners and businessowners throughout our country, like Plaintiffs here, who are already

victims of catastrophic weather events like Hurricane Harvey, are taken advantage of and become

victims a second time under this flood insurance scheme. These victims have limited recourse, if

any at all. Here, the Plaintiffs took significant steps in an attempt to receive adequate compensation



                                                  7
  Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 8 of 10 PageID #: 8



for their flood damages from their flood insurance carrier American Bankers. Despite the

Plaintiffs’ attempts to be made whole, American Bankers, its adjuster and personnel, failed to

follow the policies, procedures, rules, and guidelines necessary when evaluating a flood insurance

claim like Plaintiffs. American Bankers’ failure to fully comply with the well-established

standards, extensive rules, regulations, and laws that govern it, resulted in an improper handling

of the Plaintiffs’ claim and insufficient payment on their valid flood claim.

28.     As part of its Arrangement with the FEMA/NFIP, American Bankers sold and issued to

Plaintiffs a Standard Flood Insurance Policy (the “Policy”) to insure their Property and Contents

located at the address shown above against physical damage by or from a flood event. There is no

question as to the Policy being in full force and effect on the date of the incident referred to herein.

There is also no question that Plaintiffs paid all insurance premiums when due and complied with

all conditions precedent.

29.     American Bankers unjustifiably failed and/or refused to perform its obligations under the

Policy and wrongfully, unfairly underpaid or limited the payment on Plaintiffs’ claim. American

Bankers has unfairly and improperly persisted in improperly underpaying the claim despite being

provided with extensive evidence as to the actual amount of damages incurred, and the necessary

repair and replacement amounts.

                                       CLAIM FOR RELIEF
                                      BREACH OF CONTRACT
30.     Plaintiffs repeat, reiterate and re-allege each and every allegation set forth in the paragraphs

above as if fully set forth herein.

31.     Plaintiffs the Hetzels and American Bankers entered into a contract when Plaintiffs

purchased, and Defendant American Bankers issued the flood insurance Policy.

32.     The Policy, at all times relevant and material to this case, provided flood insurance

                                                   8
  Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 9 of 10 PageID #: 9



coverage to Plaintiffs for, among other things, direct physical damage caused by flood to Plaintiffs’

Property and Contents located at the address ascribed above.

33.     Plaintiffs fully performed under the contract by paying all premiums when due and

cooperating with American Bankers regarding Plaintiffs’ claim. Plaintiffs complied with all

conditions precedent to Plaintiffs’ recovery herein, including appropriate and adequate demands,

or American Bankers waived or excused such conditions precedent.

34.     American Bankers failed to perform and materially breached the insurance contract when:

(1) American Bankers’ estimate and payment did not include or detail the full scope of covered

flood damages and necessary repairs; (2) American Bankers failed to follow and implement the

proper procedures, rules, laws, regulations, and guidelines in its assessment and valuation of

Plaintiffs’ flood damage; and (3) American Bankers undervalued Plaintiffs’ damages, omitted

payment for covered damages, and thereby underpaid Plaintiffs’ claim by the amount it owed

Plaintiffs for flood damages to their Property and Contents.

35.     Plaintiffs reserve the right to seek leave of the Court to amend this Complaint at such time

as it may ascertain other acts and omissions actionable as breaches of the duty of good faith and

fair dealing.

36.     By virtue of its various breaches of contract, including its failure to fully reimburse

Plaintiffs for the covered losses, American Bankers is liable to and owes Plaintiffs for the actual

damages Plaintiffs sustained as a foreseeable and direct result of the breach, all costs associated

with recovering, repairing and/or replacing the covered property, together with all other damages

Plaintiffs may prove as allowed by law.

                                  CONDITIONS PRECEDENT

        Plaintiffs have satisfied all conditions precedent for bringing this action.


                                                   9
Case 1:19-cv-00207-MAC Document 1 Filed 05/03/19 Page 10 of 10 PageID #: 10



                                          PRAYER

      WHEREFORE, Plaintiffs, the Hetzels, respectfully requests American Bankers to answer

herein and that the Court enter judgment in Plaintiffs’ favor for such amount of damages as

Plaintiffs may prove at trial as provided by law and have other and further relief, legal and/or

equitable, the Court may deem just and proper.

                                                   Respectfully Submitted,

                                                   MERLIN LAW GROUP, P.A.
                                                   /s/ Rene M. Sigman
                                                   *Rene M. Sigman, Esq.
                                                   State Bar No. 24037492
                                                   Emily B. Marlowe, Esq.
                                                   State Bar No. 24076206
                                                   515 Post Oak Blvd. Suite 510
                                                   Houston, Texas 77027
                                                   Telephone: (713) 626-8880
                                                   Facsimile: (713) 626-8881
                                                   RMSdocket@merlinlawgroup.com

                                                   ATTORNEYS FOR PLAINTIFFS




                                              10
